Title: To George Washington from Henry Knox, 27 March 1781
From: Knox, Henry
To: Washington, George


                  
                     Sir,
                     New Windsor 27th March 1781.
                  
                  There being no established principles to govern the appointments to the vacancies of officers in the artillery, some doubts have arisen since the last regulation of the army, whether the right of appointment is in Congress, as generally has been the case, or in the States on which the regiments of artillery are apportioned, as part of their quotas.  This uncertainty has operated to the prejudice of the service, by keeping vacant many second Lieutenancies which are highly necessary to be filled, as there is a great deficiency of officers of that rank.
                  The regiments of artillery having different origins, the appointments of course have been derived from different authorities.  Colonels Lamb’s and Crane’s regiments were raised, and the officers appointed, by virtue of powers given your Excellency in Dec. 1776.  Colonel Harrisons regiment was raised and appointed by the State of Virginia, under the authority of Congress.  Colonel Procters was originally raised by Pennsylvania, as a state regiment, and afterwards taken upon the Continental establishment by a resolve of Congress.
                  The new appointments which have taken place, since the first formation of the regiments, have been made by Congress, in consequence of the request and certificates of the officers commanding regiments, countersigned by the General Officer commanding the Corps.
                  The promotions have been regimental to and including the rank of captains, and to field officers in the line of the corps at large.  It is this principle which connects the regiments of artillery and forms them into one corps, and which, if taken away, will reduce it to so many distinct regiments independent of each other, without cement, or any other quality which will enhance its utility and reputation.
                  If the States interfere in the appointments, it is apparent the connexion between the different regiments will be destroyed: for the same power which has a right to appoint will claim a right to promote in case of vacancies—one is the consequence of the other—the distinction between the right of appointment and promotion is too nice to be observed, or rather it cannot be made.
                  We have the experience of own service, in addition to that of others, that rank is esteemed an unalienable right, and the acquisition of it the highest reward of military virtue.  The principles of promotion therefore ought to be fixed and certain, and so clear as not to be liable to be misunderstood.
                  The artillery, being composed of troops from different States, no one state can have the direction of the promotion of the whole or even a part; as a single promotion must affect the whole line.  Congress only, with propriety can make the appointments and promotions.
                  The qualifications requisite for an officer of artillery being materially different from those for an officer of infantry, great care ought to be taken that none are appointed but such as possess a proper proportion of knowledge of the mathematics, and other necessary abilities for the nature of the service.  It is from the talents of the officers of artillery, improved by experience, that America may expect to derive an essential part of her military character.
                  That the greatest caution should be observed in making the appointments, I would humbly propose, that they should originate with the colonels of the regiments, who shall certify that the person recommended appears possessed of a proper proportion of mathematical knowledge and such other qualifications as to make a good officer of artillery.  And that this certificate should be countersigned by the general officer commanding the corps, and by him transmitted to Congress.  That the promotions should be regimental to captains and to field officers in the line of the corps at large.  And that the principles of the appointments and promotions be expressed in the most explicit terms.
                  I am persuaded that, unless the honorable Congress immediately establish a system for the appointments and promotion of artillery, the corps will soon be involved in the utmost confusion.  The best of the officers, seeing the uncertainty of promotion, will be disgusted and leave the service—and the present state of the artillery, which has been the work of years, may be ruined in an hour, by premature promotion of an individual state.
                  If Your Excellency should view this matter in the same point of light, I beg You would be pleased to make such a representation to Congress as may prevent the evils apprehended.  I have the honor to be with the highest respect and esteem, Your Excellency’s most obedient servant
                  
                     H. KnoxBrigr Genl Artillery
                  
                     
                  
               